             Case 1:20-cv-09427-GHW Document 24-2 Filed 07/09/21 Page 1 of 4


                             Michael Faillace & Associates, P.C.
                                           60 East 42nd Street
                                               Suite 4510
                                          New York, NY 10165
                         Ph:(212) 317-1200                 Fax:(212) 317-1620


Israel Apolezi                                                                              June 28, 2021




                                                                                File #:   NYBagels&Caf
Attention:                                                                      Inv #:          Sample

RE:


DATE             DESCRIPTION                                       HOURS        AMOUNT        LAWYER

Sep-04-20        did clients intake and sent it to for MF for          2.10        262.50             PL
                 review

                 sent retainer and consent to Jorge                    0.10         12.50             PL

                 created a pc law                                      0.10         12.50             PL

                 Initial interview with client, explaining his         1.10        137.50             PL
                 rights and obligations


                 Drafting document in preparation for litigation       0.40         50.00             PL
                 and arranging client's signature


                 Helped client sign and understand the terms of        0.40         50.00             PL
                 the retainer

                 interviewed new client (Israel Apolezi) and           1.90        237.50             PL
                 prepared retainer

Sep-08-20        Preparing document for client's signature,            0.40         50.00             PL
                 meeting with client instructing him how to sign


Sep-09-20        interviewed new client and advised him on his         0.90        405.00            MF
                 rights and obligations; sent intake to CS with
                 directions as to the documents we need to
                 prepare to start the litigation
Invoice #:      Sample                Page 2                             June 28, 2021
                 Case 1:20-cv-09427-GHW Document 24-2 Filed 07/09/21 Page 2 of 4



                     interviewed new client and advised him on his      0.90    405.00    MF
                     rights and obligations; sent intake to CS with
                     directions as to the documents we need to
                     prepare to start the litigation



                     Intake for Jose Alejandro Molina Luna              0.90    112.50    PL

    Sep-10-20        scanned and saved bertin signed retainer and       0.10     12.50    PL
                     consent

    Sep-11-20        Discussed the facts of the case with paralegal     0.30    135.00    MF
                     and agreed to work with her on drafting the
                     complaint
    Oct-20-20        reviewed and corrected the complaint; sent         1.90    855.00    MF
                     complaint to IG with directions as to the next
                     steps we need to take in the litigation
    Nov-10-20        reviewed complaint filed in court; directed        0.30    135.00    MF
                     staff to update case chart ; filed notice in the
                     proper folder for future reference
    Nov-12-20        Reviewed court notices of appointment of           0.40    180.00    MF
                     judge and magistrate; directed staff to update
                     case chart ; filed notices in the proper folder
                     for future reference

    Nov-13-20        Review file and docket.                            0.40    140.00    CE

    Nov-27-20        reviewed affidavits of service filed in court;     0.30    135.00    MF
                     directed staff to update case chart ; filed
                     affidavits in the proper folder for future
                     reference
    Dec-04-20        confirmed that the case is filed                   0.10     45.00    MF

    Dec-08-20        Review email from Defendant Son.                   0.10     35.00    CE

                     Draft email top Defendant Son.                     0.20     70.00    CE

                     Preparation waiver of service for Defendant        0.30    105.00    CE
                     Chon.

    Dec-09-20        Review and file executed waiver of service.        0.30    105.00    CE

    Jan-11-21        Revise damage calculations.                        3.20   1,120.00   CE
Invoice #:      Sample                Page 3                             June 28, 2021
                 Case 1:20-cv-09427-GHW Document 24-2 Filed 07/09/21 Page 3 of 4



    Feb-01-21        Email ccorrespondence with opposing counsel.      0.30     105.00   CE


                     Review and approvve stipulation.                  0.10      35.00   CE

    Mar-22-21        Phone call with opposing cousnel and              0.70     245.00   CE
                     mediator.

                     Proof and revise damage calculations.             0.50     175.00   CE

                     Finalize damages.                                 1.00     350.00   CE

                     Email correspondence with opposing counsel        0.20      70.00   CE
                     and mediator.

    Apr-22-21        Preparation damage calculations hypotheticals,    1.50     525.00   CE
                     mediation statement.

                     Review documents from defendants.                 3.20   1,120.00   CE

    Apr-26-21        Preparation for mediation.                        0.60     210.00   CE

                     Attend mediation.                                 4.50   1,575.00   CE

    Apr-29-21        First draft of settlement agreement.              1.70     595.00   CE

                     Draft email to opposing counsel.                  0.20      70.00   CE

    May-05-21        Revise settlement agreement.                      0.30     105.00   CE

                     Coordinate settlement signatures.                 0.20      70.00   CE

    May-11-21        Review emails and document from opposing          0.30     105.00   CE
                     counsel.

    May-12-21        Email correspondence with opposing counsel.       0.20      70.00   CE

                     Consult with MF.                                  0.10      35.00   CE

    Jun-07-21        Email correspondence with opposing counsel.       0.20      70.00   CE

                     Consult with MF.                                  0.10      35.00   CE
                                                                           ___________
                     Totals                                           33.00 $10,372.50
Invoice #:   Sample                Page 4                             June 28, 2021
              Case 1:20-cv-09427-GHW Document 24-2 Filed 07/09/21 Page 4 of 4




    DISBURSEMENTS

    Nov-10-20     Filing fee.                                       400.00
    Nov-17-20     Service on Joo S. Chon                             50.00
                  Service on Pyong Su Son                            50.00
                  Service on NYU Bagels & Cafe                       70.00
                  Service on NY Bagels Eatery                        70.00
                                                               ___________
                  Totals                                           $640.00
                                                                             ___________
                  Total Fee & Disbursements                                    $11,012.50
                                                                             ___________
                  Balance Now Due                                              $11,012.50
